 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9
10   JOHN E. MITCHELL,                              Case No. 1:16-cv-01148-DAD-EPG (PC)
11                 Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                    MOTION FOR ENLARGEMENT OF
12         v.                                       DISCOVERY REQUEST
13   CRM M.S. ROBICHEAUX,                           (ECF NO. 101)
14                Defendant.
15
16
17          John E. Mitchell (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights
18   action filed pursuant to 42 U.S.C. § 1983.
19          On February 24, 2019, Plaintiff filed a motion for enlargement of discovery request.
20   (ECF No. 101). On January 28, 2019, the Court held an initial scheduling conference. At the
21   conference, the Court verbally opened discovery. Prior to receiving the Court’s scheduling
22   order, Plaintiff began preparing his discovery requests pursuant to the Federal Rules of Civil
23   Procedure. Plaintiff was not informed that he would be allowed no more than fifteen
24   interrogatories, fifteen requests for production of documents, and ten requests for admission,
25   until he received the scheduling order. Plaintiff has already served Defendant with seventeen
26   interrogatory requests. Plaintiff asks that, “at the least,” the Court allow Plaintiff to serve up to
27   twenty-five interrogatories, which is the amount listed in the Federal Rules of Civil Procedure.
28

                                                       1
 1          In order to move forward in this case in an efficient manner, and because it appears that
 2   Plaintiff began preparing his discovery requests after the Court orally opened discovery but
 3   before Plaintiff received the Court’s order limiting the number of interrogatories, the Court will
 4   grant Plaintiff’s request as to the interrogatories already served on Defendants. Any discovery
 5   served from this date forward must comply with limitations in the scheduling order.
 6          Accordingly, IT IS ORDERED that Plaintiff may serve up to twenty-five
 7   interrogatories.
 8
     IT IS SO ORDERED.
 9
10
        Dated:     February 15, 2019                           /s/
11                                                       UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
